This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ALBERT JUSTIN PRICE,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 33,497

 5 LAUREN CARRELL,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Jane Shuler-Gray, District Judge


 9 Ronald L. Sanders
10 Attorney at Law
11 Lubbock, TX

12 Matthew Harris Law, PLLC
13 Matthew L. Harris
14 Lubbock, TX

15 for Appellant

16 Roger E. Yarbro
17 Cloudcroft, NM

18 for Appellee
1                            MEMORANDUM OPINION

2 HANISEE, Judge.

3   {1}   Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed, and the time for doing so has expired.

6   {2}   DISMISSED.

7   {3}   IT IS SO ORDERED.



8                                        ____________________________________
9                                        J. MILES HANISEE, Judge


10 WE CONCUR:



11 ___________________________
12 CYNTHIA A. FRY, Judge



13 ___________________________
14 MICHAEL E. VIGIL, Judge




                                            2